Riddick, J., (after stating the facts.) This is an appeal by the defendant from the judgment against him for balance due for the price of hay sold him by plaintiff. The evidence tends very strongly to show that the hay was of an inferior quality, but there is conflict in the evidence on that point, and we see no reason for disturbing the judgment on that ground. The court, we think, did not err in refusing to allow the defendant to exhibit to the jury two bales of the hay which defendant claimed was a part of the carload of the hay he had sold to Fagan & Underwood of Stuttgart, and shipped by them to a customer at England who had returned these two bales to Fagan & Underwood as samples of the hay. This carload was not shipped from Stuttgart, but from Roe, Arkansas, where it was delivered by plaintiff. Underwood, who testifies as a witness, does not say that he had ever seen the hay before it was shipped to his customer at England. This customer at England testified in his deposition that he returned “samples” of the hay by freight to Underwood, but he does not describe these samples, or say whether he returned as much as two bales or not. The hay was not received by Underwood direct from the railway company but by a public drayman. This drayman did not testify; and as Underwood had never seen the hay before, and did not of his own knowledge know from whom the drayman received it, he could not identify these two bales of hay as the “samples” which the deposition of the customer at England showed had been returned, or as a part of the same hay which he had purchased from Whaley. The contention of appellant on this- point must be overruled. The only remaining point urged here is that the closing argument of counsel for plaintiff was improper and prejudicial. We have no doubt that the remarks complained of were intended by counsel who made them as a piece of harmless pleasantry, but, as it was- in the nature of an appeal to class prejudice, it was, in the opinion of a majority of us, improper, and the objection thereto, if properly made, should have been sustained by the court. Rochester School Town v. Shaw, 100 Ind. 268; 2 Enc. Plead. & Prac. 742. But the general rule is that, in order to make such an objection available in the appellate court, there must first be a ruling or a refusal to rule by the trial court. 2 Cyc. 711-713. “In order that a party may avail himself in an appellate court of an objection for misconduct of opposing counsel in the argument of a case, he must not only interpose a seasonable objection, as has just been stated, but he must then press the court for a distinct ruling, and, if dissatisfied therewith, enter an exception; otherwise there is nothing presented for review.” 2 Am. & Eng. Enc. Law, 755; Lunsford v. Dietrich, 93 Ala. 565. This rule has been adopted by this court with possibly an exception in those cases where the remarks of counsel are so obviously prejudicial that no reprimand or action on the part of the court can cure the error. Kansas City Sou. Ry. Co. v. Murphy, 74 Ark. 256. But the remarks complained of here were not of that kind; and, in order to make the point available here, some ruling by the trial court should have been made or demanded by counsel; but the bill of exceptions does not show that. Its language on this point is that “the defendant objected to the above language, and asked that his exceptions be noted of record.” This shows neither a ruling nor a refusal to rule on the part of the trial judge, and brings nothing before us for review. The instructions given by the court were as, favorable tq the defendant as the law would permit, No objections were made to. them, and, finding no reversible error, the judgment is affirmed.